DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on March 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant amended claims 1-9 and 19 to read on the elected lncRNA. Claims 1-9 and 19 are under consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
However, both certified copies of the priority applications are not provided as English translations, therefore the priority date of the instant claims is the filing date of the PCT application, namely, May 25, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the sets of grey dots corresponding to down-regulated and not differentially expressed points in Fig. 2 cannot be distinguished from each other because of the same color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Pages 3-5 of the specification and claims 5, 9 and 19 contain sequences with no SEQ ID NOs.
Claim Objections
Claims 1-9 and 19 are objected to because of the following informalities: the claims as amended refer to a single lncRNA, however, every one of the claims recites “lncRNAs”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “a reagent for detecting the expression level of the lncRNAs ENST00000564363” in claims 6-9 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The corresponding reagent described by Applicant comprises primers for amplification of the ENST00000564363 lncRNA, and no other components of the reagent were described, therefore the term “reagent” is interpreted as two primers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 are indefinite in claim 2. Claim 2 is drawn to an application of a product for detecting an expression level of a lncRNAs ENST00000564363 in preparation of a tool for glaucoma diagnosis.
However, the claim does not recite at least one method step if this is to be considered as a method claim. As stated by MPEP 2173.05(q):
“Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not have at least one proper method step, if they are to be a method.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) lncRNA comprising SEQ ID NO: 4, therefore the claim is directed to a naturally occurring nucleic acid sequence. 
As stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”(emphasis added by examiner)
This judicial exception is not integrated into a practical application because no other elements are claimed. 
Claims 6-9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) a kit comprising a reagent for detecting an expression level of ENST00000564363 lncRNA, comprising primers for the amplification of the ENST00000564363 lncRNA. Therefore the claims are drawn to nucleic acids fragments of the ENST00000564363 lncRNA, therefore the claims are drawn to fragments of naturally occurring nucleic acids. This judicial exception is not integrated into a practical application because no other elements which would amount to “significantly more” than the judicial exception are claimed.
As stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”(emphasis added by examiner)
Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (J. Clin. Invest., vol. 126, pp. 2267-2279, 2016 plus supplemental material pp. 1-103).
Regarding claim 1, Chen et al. teach cell lines A549 and H460 expressing the ENST00000564363 lncRNA (page 2268, paragraphs 4-5; supplemental Table S4, page 35), therefore they tech ENST00000564363 lncRNA.
22.	Claims 1-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN107034303, published August 11, 2017; English translation of front page, description and claims, pp. 1-10).
	Regarding claim 1, Bing et al. teach the ENST00000564363 lncRNA as a marker for glaucoma (page 4, fourth paragraph). As can be seen from the results of a sequence search, SEQ ID NO: 1 of Bing et al. is 100% identical to the instant SEQ ID NO: 4.
RESULT 1
BEI65507
ID   BEI65507 standard; DNA; 687 BP.
XX
AC   BEI65507;
XX
DT   16-NOV-2017  (first entry)
XX
DE   lncRNAs ENST00000564363 DNA sequence, SEQ 1.
XX
KW   diagnostic test; dna quantitation; ds; genetic marker; glaucoma.
XX
OS   Unidentified.
XX
CC PN   CN107034303-A.
XX
CC PD   11-AUG-2017.
XX
CC PF   07-JUN-2017; 2017CN-10424168.
XX
PR   07-JUN-2017; 2017CN-10424168.
XX
CC PA   (UYCS ) UNIV CENT SOUTH SECOND XIANGYA HOSPITAL.
XX
CC PI   Jiang B,  Xie L,  Zhang L,  Duan X,  Dan J,  Liu K,  Chen H;
XX
DR   WPI; 2017-563678/68.
DR   ENSEMBL; ENST00000564363.
XX
CC PT   Use of molecular marker long non-coding RNAs (lncRNAs) ENST00000564363 
CC PT   comprising specific base pair sequence, in kit for diagnosing glaucoma, 
CC PT   and in preparation of glaucoma diagnostic tools.
XX
CC PS   Claim 1; SEQ ID NO 1; 16pp; Chinese.
XX
CC   The present invention relates to a novel use of molecular marker long non
CC   -coding RNAs (lncRNAs) ENST00000564363 for preparing a kit. The kit is 
CC   used for diagnosing glaucoma. The invention further provides: use of a 
CC   product for detecting the expression level of lncRNAs ENST00000564363; 
CC   and a kit comprising a reagent. The present sequence represents a lncRNAs
CC   ENST00000564363 DNA sequence, which is used in the invention for 
CC   preparing the glaucoma diagnosing kit.
XX
SQ   Sequence 687 BP; 171 A; 169 C; 195 G; 152 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 687;  DB 56;  Length 687;
  Best Local Similarity   100.0%;  
  Matches  687;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTCCAACTACATGTCTATTTTTTATTCAATATATTAAATATATTAATCAGAAAAGTCACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTCCAACTACATGTCTATTTTTTATTCAATATATTAAATATATTAATCAGAAAAGTCACA 60

Qy        61 TACTATAAATCCAGGAAAATACACAAATATAAATGTCAGAATCTGTCATTTGTCTTCTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 TACTATAAATCCAGGAAAATACACAAATATAAATGTCAGAATCTGTCATTTGTCTTCTTC 120

Qy       121 CTAGAGTGACAGTTTATGTACATGTGGAAGGAGGGTAGGAAGAGAGAGCCAGCAGGAGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       121 CTAGAGTGACAGTTTATGTACATGTGGAAGGAGGGTAGGAAGAGAGAGCCAGCAGGAGGC 180

Qy       181 TGGAAAGGCTGCCCAGGAAGGCGGGGCCCATCCCTTCCTCCCAGCCCCGCTCCCACCTCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       181 TGGAAAGGCTGCCCAGGAAGGCGGGGCCCATCCCTTCCTCCCAGCCCCGCTCCCACCTCA 240

Qy       241 AGCTCTTTCTTCCTGTATTTACAGCAGCACTGGGCTTATTTACAGCACGGCGCTATGTGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       241 AGCTCTTTCTTCCTGTATTTACAGCAGCACTGGGCTTATTTACAGCACGGCGCTATGTGT 300

Qy       301 TAAAAACGGTTTATCTTACAAAAAACATAAAGGCCGGGGCCAGGCTGGGGGGGATAAGAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       301 TAAAAACGGTTTATCTTACAAAAAACATAAAGGCCGGGGCCAGGCTGGGGGGGATAAGAC 360

Qy       361 AAATCGTGGGGTCACCCCCATGAAGGCATCCCCCTCCCCAAGGGCTTGGGGGTGCTCTGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       361 AAATCGTGGGGTCACCCCCATGAAGGCATCCCCCTCCCCAAGGGCTTGGGGGTGCTCTGG 420

Qy       421 GGGTCCGTGGACTAAAGGCACATGGGGTGGCATATGAGAGTGCGCATGTGCACACGTGTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       421 GGGTCCGTGGACTAAAGGCACATGGGGTGGCATATGAGAGTGCGCATGTGCACACGTGTT 480

Qy       481 CCCAGGCAGGGGTCAGAAGGGCAGCGTGTCCATGAAGATCTTGTCAATGATGGGTGGAGG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       481 CCCAGGCAGGGGTCAGAAGGGCAGCGTGTCCATGAAGATCTTGTCAATGATGGGTGGAGG 540

Qy       541 GGGCACCAAGTCCTCCAGCTTGAGGTAGAAGATGCGCTGCAGGCCCTGGGTGCACAGGGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       541 GGGCACCAAGTCCTCCAGCTTGAGGTAGAAGATGCGCTGCAGGCCCTGGGTGCACAGGGT 600

Qy       601 CCGCAGCTCGGGCAGTTTGCCCAACAGACGTGACAGGCAGCTGGCTGGCTGGGGCTCGCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       601 CCGCAGCTCGGGCAGTTTGCCCAACAGACGTGACAGGCAGCTGGCTGGCTGGGGCTCGCC 660

Qy        661 CGCCACAGCTGCCACGTGCTCCTTCAG 687
              |||||||||||||||||||||||||||
Db        661 CGCCACAGCTGCCACGTGCTCCTTCAG 687


	Regarding claims 2-5, Bing et al. teach an application of a product for detecting an expression level of a lncRNAs ENST00000564363 in preparation of a tool for glaucoma diagnosis, and primers for detecting expression level of ENST00000564363 (page 4, paragraphs 5-8), where the primers are identical to SEQ ID NO: 5 and 6.
	SEQ ID NO: 5
BEI65508
ID   BEI65508 standard; DNA; 21 BP.
XX
AC   BEI65508;
XX
DT   16-NOV-2017  (first entry)
XX
DE   lncRNAs ENST00000564363 DNA specific PCR primer, SEQ 2.
XX
KW   PCR; diagnostic test; dna quantitation; genetic marker; glaucoma; primer;
KW   ss.
XX
OS   Unidentified.
XX
CC PN   CN107034303-A.
XX
CC PD   11-AUG-2017.
XX
CC PF   07-JUN-2017; 2017CN-10424168.
XX
PR   07-JUN-2017; 2017CN-10424168.
XX
CC PA   (UYCS ) UNIV CENT SOUTH SECOND XIANGYA HOSPITAL.
XX
CC PI   Jiang B,  Xie L,  Zhang L,  Duan X,  Dan J,  Liu K,  Chen H;
XX
DR   WPI; 2017-563678/68.
XX
CC PT   Use of molecular marker long non-coding RNAs (lncRNAs) ENST00000564363 
CC PT   comprising specific base pair sequence, in kit for diagnosing glaucoma, 
CC PT   and in preparation of glaucoma diagnostic tools.
XX
CC PS   Claim 5; SEQ ID NO 2; 16pp; Chinese.
XX
CC   The present invention relates to a novel use of molecular marker long non
CC   -coding RNAs (lncRNAs) ENST00000564363 for preparing a kit. The kit is 
CC   used for diagnosing glaucoma. The invention further provides: use of a 
CC   product for detecting the expression level of lncRNAs ENST00000564363; 
CC   and a kit comprising a reagent. The present sequence represents a PCR 
CC   primer, which is used in the invention for the amplification of lncRNAs 
CC   ENST00000564363 DNA sequence.
XX
SQ   Sequence 21 BP; 11 A; 4 C; 5 G; 1 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 21;  DB 56;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAAAAAACATAAAGGCCGGG 21
              |||||||||||||||||||||
Db          1 ACAAAAAACATAAAGGCCGGG 21


	SEQ ID NO: 6
RESULT 1
BEI65509
ID   BEI65509 standard; DNA; 18 BP.
XX
AC   BEI65509;
XX
DT   16-NOV-2017  (first entry)
XX
DE   lncRNAs ENST00000564363 DNA specific PCR primer, SEQ 3.
XX
KW   PCR; diagnostic test; dna quantitation; genetic marker; glaucoma; primer;
KW   ss.
XX
OS   Unidentified.
XX
CC PN   CN107034303-A.
XX
CC PD   11-AUG-2017.
XX
CC PF   07-JUN-2017; 2017CN-10424168.
XX
PR   07-JUN-2017; 2017CN-10424168.
XX
CC PA   (UYCS ) UNIV CENT SOUTH SECOND XIANGYA HOSPITAL.
XX
CC PI   Jiang B,  Xie L,  Zhang L,  Duan X,  Dan J,  Liu K,  Chen H;
XX
DR   WPI; 2017-563678/68.
XX
CC PT   Use of molecular marker long non-coding RNAs (lncRNAs) ENST00000564363 
CC PT   comprising specific base pair sequence, in kit for diagnosing glaucoma, 
CC PT   and in preparation of glaucoma diagnostic tools.
XX
CC PS   Claim 5; SEQ ID NO 3; 16pp; Chinese.
XX
CC   The present invention relates to a novel use of molecular marker long non
CC   -coding RNAs (lncRNAs) ENST00000564363 for preparing a kit. The kit is 
CC   used for diagnosing glaucoma. The invention further provides: use of a 
CC   product for detecting the expression level of lncRNAs ENST00000564363; 
CC   and a kit comprising a reagent. The present sequence represents a PCR 
CC   primer, which is used in the invention for the amplification of lncRNAs 
CC   ENST00000564363 DNA sequence.
XX
SQ   Sequence 18 BP; 5 A; 9 C; 3 G; 1 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 18;  DB 56;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGAGCACCCCCAAGCCCT 18
              ||||||||||||||||||
Db          1 AGAGCACCCCCAAGCCCT 18

	Finally, regarding claims 6-9 and 19, Bing et al. teach a kit comprising a reagent for detection of ENST00000564363 lncRNA by real-time PCR, comprising the primers 100% identical to SEQ ID NO: 5 and 6 (page 4, paragraphs 9-11).
23.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        April 26, 2022